—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 19, 1999, convicting defendant, after a jury trial, of sodomy in the first degree, and sentencing him to a term of 12V2 to 25 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94). Defendant’s theory that the victim’s nine-year-old brother may have been the actual perpetrator of this sodomy is unsupported by the evidence.
The court’s limited participation in the examination of witnesses did not deprive defendant of a fair trial. The court sparingly exercised its power to clarify testimony and did not in any way convey to the jury that it had an opinion on the merits (see People v Moulton, 43 NY2d 944).
The court’s curative actions prevented defendant from being prejudiced by a detective’s unresponsive answer to a question posed on cross-examination, in which the detective revealed the substance of a conversation with the victim (see People v Santiago, 52 NY2d 865).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Rosenberger, Friedman and Marlow, JJ.